Title: To George Washington from Brigadier General Duportail, 23 April 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



[Valley Forge, 23 April 1778]

As to the first question—whether we ought to attack General How in his lines—I adhere to what is contained in my last memorial—Unless we have 25 thousand resolute men armed with good muskets and bayonets (for the latter will be necessary here) we ought not to think of it.
It is not in my power to discuss the second relative to the Attack on New York, as I am not acquainted with the topography, nor have ever seen any particular plan of the Town, or the fortifications in its vicinity and at Kingsbridge—I shall remark only that the expedition against N. York ought not to be attempted at the expence of the Army opposed to General How, for if this army should cease to be in condition to make head against the british—the latter would attack it, dissipate it, and march uncontrouled through Pennsilvania and Jersey—it is I presume needless to point out the consequences.
but if without prejudicing this army, we may have besides, a number of Troops which intelligent and experienced Officers acquainted with N. York and its vicinity, judge sufficient to attack it—in that case doubtless the attempt may be made—but measures must be prudently taken.
Lastly, as to the third object of discussion—what are the positions to be taken by this Army acting on the defensive—it appears to me that there is a previous important point to be decided—because all our operations ought to be subordinate to it—this point is, to know, in case of our armys suffering a check and not being able to maintain its ground here, in what direction our Retreat is to be made in preference—towards the blue mountains? on the other side of the Susquehannah? on

the other side of the Delaware? by determining this, we shall determine where the grand magazines of the army are to be formed—& then we shall be governed by these two considerations in the choice of our positions as well as in all our movements.
As for the determination of this capital point, vizt Whether, in case of a check we are to go to the North, to the South, or to the West—mature deliberation is required—we are to consider, supposing the communication between the Northern and Southern States cut off, which of the two will be able to furnish the most numerous army, and provide it best with subsistence and Stores—as this is not proposed for our examination, I shall say nothing more on it.

Chev. duportail.

